Citation Nr: 0939175	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  07-12 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for service-connected post traumatic stress disorder 
(PTSD) with alcohol dependence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to 
August 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefit sought on 
appeal.  

In August 2008, the Veteran presented testimony at a hearing 
conducted by the use of video conferencing equipment at the 
Muskogee RO before the undersigned Veterans Law Judge (VLJ) 
sitting in Washington, D.C.  A transcript of this hearing is 
in the Veteran's claims folder.

In January 2009, the matter was remanded for further 
development including obtaining the Veteran's Social Security 
Administration (SSA) disability records and a VA examination.  
In February 2009, the Veteran's SSA records were associated 
with the claims file and in March 2009 he underwent a VA 
examination, which as will be discussed below, is adequate 
upon which to make a determination.  Given the foregoing, the 
Board finds that VA has substantially complied with the 
Board's January 2009 remand with regard to this appeal.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
Board's remand instructions were substantially complied 
with). 

In June 2009, the Veteran was granted service connection for 
alcohol dependence as secondary to service-connected PTSD and 
assigned a 50 percent rating effective April 12, 2006.  
Service-connected alcohol dependence is now considered part 
of the service-connected PTSD.  





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  PTSD is not manifested by occupational and social 
impairment with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent 
disabling for PTSD have not been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.321, 4.1, 
4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims held that, upon 
receipt of an application for a service connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

For an increased compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. 37.  

However, the Federal Circuit recently issued a decision 
vacating the Court's holding in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  Significantly, the Federal Circuit 
concluded that "the notice described in 38 U.S.C. § 5103(a) 
need not be veteran specific."  Similarly, "while a 
veteran's 'daily life' evidence might in some cases lead to 
evidence of impairment in earning capacity, the statutory 
scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as 
the notice described by the Veterans Court in Vazquez-Flores 
requires the VA to notify a veteran of alternative diagnostic 
codes or potential "daily life" evidence, we vacate the 
judgments."  Vazquez-Flores v. Shinseki, No. 08-7150, ---
F.3d--- (Fed. Cir. Sep. 4, 2009).  

Nevertheless, in this case, the Veteran is challenging the 
initial evaluation assigned following the grant of service 
connection for PTSD.  In this regard, once service connection 
is granted and an initial disability rating and effective 
date have been assigned, the claim is substantiated, and 
additional 5103(a) notice is not required.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490-491 (2006); Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Thus, because the notice 
that was provided to the Veteran in April 2006 before service 
connection was granted in August 2006 was legally sufficient, 
VA's duty to notify in this case has been satisfied.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all available VA medical records and all 
relevant private medical records pertinent to the years after 
service are in the claims file and were reviewed by both the 
RO and the Board in connection with the Veteran's claim for 
an increased rating for PTSD.  Importantly, the Veteran 
testified during his hearing that he did not receive 
treatment for his PTSD.  The Veteran was also afforded VA 
examinations in August 2006 and March 2009 in connection with 
his claim.  VA has further assisted the Veteran and his 
representative throughout the course of this appeal by 
providing them a SOC and SSOCs, which informed them of the 
laws and regulations relevant to the claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the Veteran in this case.

Additionally, the duty to assist includes, when appropriate, 
the duty to conduct a thorough and contemporaneous 
examination.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).  A VA examination with 
respect to the issue on appeal was obtained in August 2006.  
38 C.F.R. § 3.159(c) (4).  During the hearing, the Veteran's 
representative requested that an additional VA examination be 
obtained and such was obtained in March 2009.  

Additionally, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  As noted below, the Board finds that the VA 
examinations obtained in this case are adequate, as they are 
predicated on a review of the claims file and all pertinent 
evidence of record, and fully address the rating criteria 
that is relevant to rating the disability in this case.  
Thus, there is adequate medical evidence of record to make a 
determination in this case.  Moreover, there is no objective 
evidence indicating that there has been a material change in 
the severity of the Veteran's service-connected disorder 
since he was last examined in March 2009.  38 C.F.R. 
§ 3.327(a).  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).   

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the "present level" of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly where a veteran appeals the initial rating assigned 
for a disability at the time that service connection for that 
disability is granted, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.  

The pertinent provisions of 38 C.F.R. § 4.130 relating to 
rating mental disorders, including PTSD, read as follows:

100 percent  Total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70 percent  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50 percent  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411.

GAF scores are a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV), p. 32).

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
and 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e.g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 (incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes).

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.

Under the criteria when evaluating a mental disorder, the 
rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  See 38 C.F.R. § 4.126 (2006).  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  Id.

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).  

After considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to an evaluation in excess of 50 
percent disabling for his service-connected PTSD with alcohol 
dependence.  Occupational and social impairment, with 
deficiencies in most areas, has not been shown.  Thus, the 
criteria for a rating in excess of 50 percent disabling have 
not been met.  38 C.F.R. §§ 4.7, 4.130 Diagnostic Code 9411.  

In this regard, during the August 2006 QTC examination, the 
Veteran stated that he has had problems sleeping for 35 years 
to include nightmares and does not like crowds.  He reported 
that he had poor relationships with his supervisor and co-
workers.  He had a significant other with whom he reported a 
good relationship, got along okay with his children, and did 
not like crowds.  The Veteran informed the examiner that he 
drank a six-pack six times per week.  

The examiner noted that the Veteran's orientation and memory 
were within normal limits; appearance, hygiene, and behavior 
were appropriate; affect, mood, and abstract thinking were 
normal; communication, speech, and concentration were within 
normal limits; thought processes were appropriate; and 
judgment was not impaired.  Suicidal ideation and homicidal 
ideation were absent.  Although the Veteran was noted to have 
panic attacks more than once per week, signs of 
suspiciousness, and a history of delusions and hallucinations 
regarding thinking someone is after him and ringing in the 
ear as if crew ships were making noise, and obessional 
rituals which were severe enough to interfere with routine 
activities, the remainder of his reported symptomatology does 
not more nearly approximate the criteria for a higher 
evaluation.  He was assigned a GAF score of 65-70, which 
represents symptomatology commensurate with mild symptoms or 
some difficulty in social and occupational functioning but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  The Board finds it significant 
that the examiner found that the Veteran did not have 
difficulty performing activities of daily living, suggesting 
that he was able to work around his PTSD symptomatology.  
Importantly, the examiner concluded by stating that the best 
description of the Veteran's current psychiatric impairment 
was psychiatric symptoms not enough to interfere with social 
and occupational functioning or to require continuous 
medication, which is consistent with the reported results of 
the examination.  

A record from SSA dated in July 2007 from Dr. D.G.W. 
indicated that the Veteran was not currently in a 
relationship, did not keep in contact with his daughter, had 
a good relationship with his mother, and a 50/50 relationship 
with his father.  He indicated that he had few friends.  He 
reported having a beer occasionally.  A July 2007 SSA records 
from Dr. J.B. noted that the Veteran had approximately 12-24 
beers per week and frequently had to drink six beers a night 
to go to sleep.  

During the March 2009 VA examination, the Veteran reported 
living alone and having a good relationship with his mother, 
aunt, and daughter but did not see them often.  He stated 
that he went to the Moose Lodge about three times a week and 
chats and drinks beer.  The Veteran indicated that he drank 
approximately five beers two to three times a week.  His GAF 
score was 54, which represents more moderate symptoms or 
moderate difficulty in social and occupational functioning.  
The examiner added that the Veteran had a moderate to 
considerable level of dysfunction in terms of social 
activities and a similar level of dysfunction with respect to 
work capacity.  Although the Veteran reported not working in 
part due to his PTSD and service-connected right arm injury, 
his PTSD alone would not prevent him from working but it 
makes working more difficult to include working in isolation 
or not around a large number of people.  The Board finds it 
significant that the examiner concluded that the Veteran's 
PTSD appeared to have remained relatively unchanged over the 
last couple of years and the Veteran saw it that way.  

In sum, the evidence of record more nearly approximates the 
criteria for a 50 percent rating, and no higher, for service-
connected PTSD.  38 C.F.R. § 4.7, 4.130, Diagnostic Code 
9411.  Although the Board acknowledges that the Veteran has 
impairment in social and occupational functioning, he does 
have relationships with close family members and socializes 
on occasion at the Moose Lodge.  Importantly, his PTSD does 
not prevent him from working but he does need an environment 
with few people.  Additionally, as the record contains no 
evidence showing that the Veteran is entitled to a higher 
rating at any point during the instant appeal, no staged 
ratings are appropriate.  See Hart, 21 Vet. App. 505.  Thus, 
the Board finds that the current 50 percent evaluation is 
appropriate and that there is no basis for awarding a higher 
evaluation for the service-connected PTSD with alcohol 
dependence.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's 
PTSD so exceptional or unusual as to warrant the assignment 
of a higher rating on an extra-schedular basis.  See 38 
C.F.R. § 3.321(b)(1) (2008).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Thun v. Peake, 22 
Vet. App. 111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Board finds that the rating criteria to 
evaluate his PTSD reasonably describe the Veteran's 
disability level and symptomatology and he has not argued to 
the contrary.  The criteria, 38 C.F.R. § 4.130 Diagnostic 
Code 9411, reasonably describe the Veteran's disability level 
and symptomatology, and consequently his disability level is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate.  Moreover, the 
Veteran has not contended that his service-connected PTSD 
caused frequent periods of hospitalization or marked 
interference with his employment and such is not shown by the 
evidence of record.  In this regard, although the Veteran 
reported that he does not work in part due to his PTSD, the 
August 2007 SSA disability determination did not indicate 
that the Veteran received SSA benefits for his PTSD.  
Moreover, as reflected above, although he has difficulty 
working due to his PTSD, the March 2009 VA examiner found 
that his PTSD does not prevent him from working if he limits 
contact with others.  For these reasons, the Veteran's 
disability picture is contemplated by the rating schedule and 
no extraschedular referral is required.  38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an initial disability rating in excess of 50 
percent for service-connected PTSD with alcohol dependence is 
denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


